     Case 5:21-cv-05134-PKH Document 9                Filed 07/30/21 Page 1 of 1 PageID #: 14




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

DOUGLAS FERGUSON                                                                      PLAINTIFF

v.                                     No. 5:21-CV-05134

THE CREEKS GOLF COURSE, LLC                                                         DEFENDANT

                                           JUDGMENT

         Pursuant to the opinion and order entered in this case on this date, Plaintiff’s claims are

DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED this 30th day of July, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  1
